internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-128563-01 date date legend taxpayer target date a individual a individual b cpa firm dear this replies to a letter dated date in which taxpayer requests on its own behalf and on behalf of target an extension of time under sec_301_9100-3 to file the following in accordance with schedule a which is attached and made part of this letter_ruling agreements pursuant to sec_1_1503-2a c ii agreements pursuant to sec_1_1503-2 annual certifications pursuant to sec_1 2a c v annual certifications pursuant to sec_1_1503-2 and agreements pursuant to sec_1_1503-2 additional information was submitted in letters dated date date date date and date the information submitted for consideration is substantially as set forth below in re plr-128563-01 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling including the information submitted on schedule a verification of the factual information representations and other data may be required as a part of the audit process on date a target became a wholly owned subsidiary of taxpayer individual a is the vice president of tax for taxpayer individual b is a partner with cpa firm and is the engagement partner for taxpayer the affidavits of individuals a and b and the facts submitted describe the circumstances surrounding the discovery that agreements and annual certifications had not been filed with respect to certain tax years the affidavits and facts also indicate that taxpayer on its own behalf and on the behalf of target is applying for relief before the failure to make the filings is discovered by the irs sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreements and annual certifications are regulatory elections within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the following in accordance with schedule a agreements pursuant to sec_1_1503-2a c ii agreements pursuant to sec_1_1503-2 annual certifications pursuant to sec_1_1503-2a c v annual certifications pursuant to sec_1_1503-2 and agreements pursuant in re plr-128563-01 to sec_1_1503-2 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented furthermore no opinion is expressed as the accuracy of the dual consolidated losses pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international in re plr-128563-01 attachment schedule a schedule a filing year initial certifications described in sec_1_1503-2 or sec_1 2a c ii annual certifications described in sec_1_1503-2 or sec_1_1503-2a c v under sec_1 g i under sec_1_1503-2 under sec_1 g i under sec_1 2a c ii under sec_1 2a c ii under sec_1 g i under sec_1_1503-2a c v under sec_1_1503-2 under sec_1_1503-2 under sec_1_1503-2 under sec_1 2a c ii under sec_1 2a c ii under sec_1 in re plr-128563-01 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2 under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2a c v under sec_1_1503-2 under sec_1_1503-2 in re plr-128563-01 under sec_1 2a c ii under sec_1 g i under sec_1 2a c ii under sec_1 2a c ii under sec_1 2a c ii under sec_1_1503-2 under sec_1 g i
